DETAILED ACTION

This Office action is a reply to the amendment filed on 4/26/2022. Claims 2-21 are pending. Claim 1 has been cancelled. Claims 20-21 have been withdrawn. No new claims have been added.

Information Disclosure Statement
The Information Disclosure Statements filed on 10/31/2021 and 4/26/2022 are being considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the following must be shown or the feature(s) canceled from the claim(s):
“wherein the at least one elongated structural member is attached to the planar solar panel support structure and to the solar panel such that each solar panel is immovable” is not clearly described in applicant’s specification. The “planar solar panel support structure” and the “plurality of elongated structural members” are not clearly described and referenced in the drawings. Although, the examiner believes such elements are present in the drawings, such elements are not clearly referenced.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claims 2-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, “the solar panel” (line 9) and “each solar panel” (lines 9-10) are indefinite because the limitations lack antecedent basis. Is “the solar panel” referring to one specific solar panel of the plurality of solar panels? Is “each solar panel” referring to each of the plurality of solar panels previously recited? Applicant is requested to clarify the claim language.
	The remainder of the claims are dependent upon directly or indirectly a rejected base claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,277,160 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are drawn to substantially the same invention with minor differences in phraseology, with the claims of the reference patent being narrower than the claims of the instant application. Such differences in phraseology are, for example, the panels being “immovable” in the claims of the instant application, and “stationary” or “fixed” in the claims of the reference patent. Thus, the claims of the reference patent encompass the scope of the claims of the instant application.
Claims 2-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,686,398 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are drawn to substantially the same invention with minor differences in phraseology, with the claims of the reference patent being narrower than the claims of the instant application. Such differences in phraseology are, for example, the panels being “immovable” in the claims of the instant application, and “stationary” or “fixed” in the claims of the reference patent. Thus, the claims of the reference patent encompass the scope of the claims of the instant application.

Allowable Subject Matter
Claims 2-19 would be allowable if the nonstatutory double patenting rejection set forth in this instant Office action is overcome.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, particularly Shingleton et al. (US 20040261955) (‘Shingleton’) does not teach or disclose, alone or in combination, all the elements and features of the claimed invention, including inter alia the elongated structural members being attached to both the planar solar panel support structure and to the solar panels, as required by claim 1, and each of the plurality of solar panels extending from a first structural beam to an elongated structural member coupled to an adjacent structural beam such that each of the solar panels are stationary and immovable relative to the solar panel support structure, as required by claim 13. Shingleton’s elongated structural members 24 are attached to the solar panel support structure 22 but are not attached to the solar panels 20. It would have been beyond the level of ordinary skill to modify or combine Shingleton or any other references to arrive at the claimed invention. The examiner further notes that independent claim 20, although currently withdrawn, does not require the elongated structural members being attached to both the planar solar panel support structure and to the solar panels.

Response to Arguments
Applicant’s arguments filed on 4/26/2022, in light of the claim amendments filed on the same date, with respect to claims 2 and 6-12 being rejected under 103 as being obvious over Shingleton, claims 3, 13 and 15-18 being rejected under 103 as being obvious over Shingleton in view of Klein, claim 4 being rejected under 103 as being obvious over Shingleton in view of Koller, claim 5 being rejected under 103 as being obvious over Shingleton in view of Springs Preserve, claim 14 being rejected under 103 as being obvious over Shingleton in view of Klein and Springs Preserve, and claim 19 being rejected under 103 as being obvious over Shingleton in view of Klein and Koller  have been fully considered and are persuasive. The rejections have been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635